Title: From George Washington to Valentine Crawford, 27 December 1773
From: Washington, George
To: Crawford, Valentine



[27 December 1773]

I have just obtained an order of council to grant lands under the King’s proclamation of October, 1763, to the officers and soldiers, by which a lieutenant is entitled to 2000 acres, but that the Governor would not grant his warrants of survey to any that did not personally apply for them. Numbers, however, are obtaining these warrants, and locating them with the surveyors

of Augusta, Botetourt, and Fincastle, by whom and their deputies, all these surveys are to be made.
Till I see your brother I am at a loss to locate my own lands under the proclamation of 1763, and am sensible that every day’s delay may prove hurtful, as I suppose every officer and soldier within the three provinces, either is or will be upon the move to locate their lands, by which means all the valuable spots will be engrossed.

G.W.


P.S. No land will be granted to any but officers and soldiers.

